                    Case 3:21-cv-08459 Document 1-1 Filed 04/06/21 Page 1 of 2 PageID: 3


                    STARK & STARK
                    A Professional Corporation
                    Craig S. Hilliard, Esq.
                    chilliard@stark-stark.com
                    Gene Markin, Esq.
                    gmarkin@stark-stark.com
                    Bianca A. Roberto, Esq.
                    broberto@stark-stark.com
                    993 Lenox Drive, Bldg. 2
                    Lawrenceville, NJ 08648-2389
                    (609) 896-9060
                    Attorneys for Plaintiffs, Mon Cheri Bridals, LLC and Maggie Sottero Designs, LLC,
                    and non-party American Bridal and Prom Industry Association, Inc.

                                           IN THE UNITED STATES DISTRICT COURT
                                              FOR THE DISTRICT OF NEW JERSEY


                      MON CHERI BRIDALS, LLC and                                    CIVIL ACTION NO:
                      MAGGIE SOTTERO DESIGNS, LLC,
                                                                                         Civil Action
                                             Plaintiffs,
                                                                         [PROPOSED] ORDER
                            vs.
                                                                         Underlying Case:
                      CLOUDFLARE, INC., a Delaware                       Case No. 3:19-cv-01356-VC
                      corporation; and DOES 1-10, Inclusive,             United States District Court for the
                                                                         Northern District of California
                                            Defendants.




                           AND NOW this ________, day of _______________________, 2021, upon consideration

                    of Non-Party American Bridal and Prom Industry Association, Inc.’s Motion to Quash and for

                    Protective Order related to Defendant Cloudflare, Inc.’s Subpoena to Testify at Deposition in a

                    Civil Action, and Defendant Cloudflare, Inc.’s Subpoena to Produce Documents, Information, or

                    Objects or to Permit Inspection of Premises, both directed to non-party American Bridal and Prom

STARK & STARK       Industry Association, Inc., and dated March 19, 2021, and Defendant’s response thereto, if any, it
 ATTORNEYS AT LAW



                    is hereby ORDERED that:

                       1. The Motion to Quash is GRANTED;
                    Case 3:21-cv-08459 Document 1-1 Filed 04/06/21 Page 2 of 2 PageID: 4


                        2. The Subpoenas at issue are QUASHED; and

                        3. The Motion for Protective Order is GRANTED.


                                                                     BY THE COURT:



                                                                     __________________________________
                                                                                             , U.S.D.J.




STARK & STARK
 ATTORNEYS AT LAW




                                                               2
                    4824-7658-7236, v. 1
